   Case 1:21-mj-07008-KMW Document 2 Filed 01/22/21 Page 1 of 1 PageID: 11

                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                Minutes of Proceedings


 OFFICE: CAMDEN                                         DATE: January 22, 2021

 JUDGE KAREN M. WILLIAMS

 COURT REPORTER: ZOOM

 TITLE OF CASE:                                         DOCKET NO.: 1:21-mj-7008-KMW

 UNITED STATES OF AMERICA

 VS.

 STEPHANIE HAZELTON

DEFENDANT PRESENT

APPEARANCES:

JEFFREY BENDER – AUSA FOR GOVERNMENT
JAMES DONNELLY - AUSA FOR GOVERNMENT

DARYL KIPNIS, ESQ. – RETAINED COUNSEL FOR DEFENDANT

OTHER:

NAILAH GREEN – U.S. PRETRIAL OFFICER

NATURE OF PROCEEDINGS: Initial Appearance on Rule 5 by Zoom

Defendant advised of rights, charges and penalties, including Padilla.
Defendant consents to this hearing by video conference. Order to be entered.
Daryl Kipnis, Esquire enters his appearance on the record on behalf for Defendant.
Defendant waives formal reading of the Complaint.
Defendant advised of Rule 5 rights. Defendant waives Rule 5 & 5.1 hearing on the record.
Hearing on Government’s application for detention. Ordered application denied.
Hearing on Defendant’s application for bail. Ordered application granted.
Ordered bail set in amount of $100,000 unsecured co-signed by Jeffery Hazelton, with conditions.
Ordered defendant to appear in U.S. District Court for the District of Columbia on January 28, 2021
at 1:00 p.m. by Zoom.
Oral Order As Required By Rule 5(F) Read Into The Record By The Court. Order To Be
Entered.
Ordered defendant released after processing.

                                             s/ Nicole Ramos
                                             DEPUTY CLERK



 TIME COMMENCED: 3:10                TIME ADJOURNED: 3:18           TOTAL TIME: 36 Minutes
                 3:28                                3:56
